Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
Claim Objections
Cancelled claim 10 objected to because of the following informalities:  it includes texts, which should be deleted. No claim text shall be presented for any claim in the claim listing with the status of "canceled." Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bybee (6,679,881).
Bybee discloses an apex locator attachment including an electrode (e.g. 12/12a) made of an electrically conductive material comprising a first tip (e.g. tweezers-like jaws 12/12a) that comprises a clamping element,  a second tip (e.g. 22/22a), disposed opposite the first tip and configured to be connected to an electrical connector of the apex locator, and a middle portion (e.g. portion between two ends) disposed between the first tip and the second tip; and a coating component (e.g. insulator 16) comprising an insulating material configured/capable to cover the middle portion of the electrode and to expose at least a portion of the first tip of the electrode; wherein the first tip includes the clamping element which is configured with a spring back mechanism, wherein the clamping element comprises a bent gripper jaw that is configured/capable to receive and to clamp an endodontic file, wherein the bent gripper jaw is bent inwards (fig.1, 3), at said first tip in a direction of the spring-back, the bent gripper jaw and/or an opposing jaw further configured to be electrically exposed and to have one or more inward protrusions configured to confine movement of the endodontic file (e.g. the tip is curved inwardly), wherein the spring-back mechanism is configured to clamps or hook the endodontic file for root canal measurement, wherein said second tip is constructed as a jack-style connector (see 22/22a) or constructed to receive a jack-style connector to connect to the electrical connector of the apex locator; a whole or part of the apex locator attachment is constructed to be bendable upon application of reasonable force; 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bybee as applied to claim 1 above, and further in view of Witt et al. (2002/0111624).
Bybee discloses the invention substantially as claimed except for the polyetherimide material (Ultem) as an insulator; however, such materials are known in the art for insulating purpose. Witt teaches such insulating materials ([0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bybee by providing insulating material such as  polyetherimide in order to insulate the electrodes. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bybee as applied to claim 1 above, and further in view of Slad (2,381,084). 
Bybee discloses the invention substantially as claimed except for the coating component is removable and slidable to open or close the jaws as claimed; however, to make jaws or forceps open/close using a slidable mechanism is well-known in the art. Slad teaches tweezers having a removable and slidable mechanism for opening and closing jaws (see figure 1-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bybee by providing the slidable mechanism as claimed as taught by Slad in order to hold the jaws/forces at a desired position thus no need to manually push open/close the jaws/forceps.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bybee as applied to claim 1 above, and further in view of Cusato (4,035,919).
Bybee discloses the invention substantially as claimed except for the protrusion profile is being substantially perpendicular as claimed; however, 
Cusato teaches dental tool including a protrusion at the tip end (see e.g. 22) to grip an article 28.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Bybee by providing a protrusion that is extending in substantially perpendicular direction as claimed as taught by Cusato in order to hold the attaching device securely. 
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. In response to the insulating the electrodes, it is noted that Bybee disclosed an element 16 that is an insulator for the electrode. Regarding claim 12, see additional reference cited.  It is noted that Bybee teaches a tip that is curved inwardly and the end tip is protruded inwardly. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772